         Case 1:18-cv-02527-PWG Document 47 Filed 04/10/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

--------------------------------------                   X
                                                         :
                                                         :
WASHINGTON POST, et al.
                                                         :
                                                         :
                               Plaintiffs,
                                                         : No. 1:18-cv-2527
v.                                                       :
                                                         :
                                                         :
DAVID J. McMANUS, JR., et al.                            :
                                                         :
                               Defendants.               :
                                                         :
--------------------------------------                   X

             NOTICE OF WITHDRAWAL OF APPEARANCE OF COUNSEL

       PLEASE TAKE NOTICE that I, Dana R. Green, will no longer be associated with the

firm Ballard Spahr LLP as of April 11, 2019. Kindly withdraw my appearance as counsel in this

civil action on behalf of Plaintiffs The Washington Post, The Baltimore Sun Company, d/b/a The

Baltimore Sun, Capital Gazette Communications, Incorporated, d/b/a The Capital, Carroll

County Times, LLC, d/b/a Carroll County Times, APG Media of Chesapeake, LLC, d/b/a The

Star Democrat, d/b/a The Cecil Whig, d/b/a The Maryland Independent, Community Newspaper

Holdings, Inc., d/b/a The Cumberland Times-News, Ogden Newspapers of Maryland, LLC, d/b/a

The Frederick News-Post, Schurz Communications, Inc., d/b/a The Herald-Mail, and Maryland-

Delaware-DC Press Association. Seth D. Berlin and Paul J. Safier of Ballard Spahr LLP will

continue to represent these Plaintiffs in this action.
        Case 1:18-cv-02527-PWG Document 47 Filed 04/10/19 Page 2 of 3



Dated: April 10, 2019                           Respectfully submitted,


                                          BALLARD SPAHR LLP

                                            /s/ Dana R. Green
                                          Dana R. Green (D.C. Bar No. 1005174)
                                          1909 K. Street, NW, 12th Floor
                                          Washington, D.C. 20006-1157
                                          Telephone: (202) 508-1108
                                          Facsimile: (202) 661-2299
                                          greendana@ballardspahr.com

                                          Withdrawing Attorney for Plaintiffs The
                                          Washington Post, The Baltimore Sun
                                          Company, d/b/a The Baltimore Sun, Capital
                                          Gazette Communications, Incorporated,
                                          d/b/a The Capital, Carroll County Times,
                                          LLC, d/b/a Carroll County Times, APG
                                          Media of Chesapeake, LLC, d/b/a The Star
                                          Democrat, d/b/a The Cecil Whig, d/b/a The
                                          Maryland Independent, Community
                                          Newspaper Holdings, Inc., d/b/a The
                                          Cumberland Times-News, Ogden
                                          Newspapers of Maryland, LLC, d/b/a The
                                          Frederick News-Post, Schurz
                                          Communications, Inc., d/b/a The Herald-
                                          Mail, and Maryland-Delaware-DC Press
                                          Association




                                      2
         Case 1:18-cv-02527-PWG Document 47 Filed 04/10/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 10th day of April, 2019, a true and correct copy of the

foregoing NOTICE OF WITHDRAWAL OF APPEARANCE OF COUNSEL was filed with

the Court through the electronic filing system, which will automatically serve electronic notice of

the same on all counsel of record.



                                                 /s/ Dana R. Green
                                                  Dana R. Green
